DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 April 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments and Arguments
Applicant's amendments and arguments filed 16 March 2021 have been fully considered but they are not persuasive.
Applicant argues that while Morishima teaches a first and a second particle with different sizes (2.14.3 microns and 5.8 microns) that the particles distribution curve would not have two peaks. However, the applicant does not present any evidence that this would not happen from the composition of Morishima. The applicant tries to argue away from the property being inherent in Morishima by presenting a comparison example within their own application. However, the comparative example and the teachings of Morishima are very different in size and as such is not considered to be a comparison with the closest prior art and does not show that the composition of Morishima would not have two peaks. 
Additionally, the applicant presents many hypothetical distribution breakdowns for the teachings of Morishima. However, a person having ordinary skill in the art when considering Morishima would not expect these hypothetical situations to be the most likely situation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hideki Morishima (US 2008/0193846, hereinafter referred to as “Morishima”).
	As to Claim 1: Morishima teaches a composition for a positive electrode active material produced by coating the surface of a cobalt based lithium composite oxide with a formula LiaCo1-sM1sO2 wherenin a is between 0 and 1.1 and 0.01≤a≤0.05 and M1 is Mg, Al, Zr or Ti (i.e., the second particle) and the coating particles have the formula LibNitCouMnvO2 wherein 0≤b≤1.2, 0.1≤t≤0.5, 0.1≤v≤0.5 (i.e., the first particle) [0019]. 
Morishima does not expressly teach a volume-based particles size distribution curve having a first and a second peak. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference. However, Morishima teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. According to the original specification, the presence of two peaks is indicative of two different particle sizes (Instant Specification). Additionally, there does not appear to be any indication of additional process steps which would result in the volume-based particles size distribution curve having a first and a second peak. Therefore, the claimed effects and physical properties, i.e. a volume-based particles size distribution curve having a first and a second peak, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II). If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
	Additionally, Morishima further teaches that the size of the lithium cobalt (i.e., the second particle) is greater than the diameter of the lithium nickel cobalt manganese oxide (i.e., the first particle) [0019]. As these are 
	As to Claims 2 and 5: Morishima teaches the composition of claim 1 (supra). Morishima further teaches that the cobalt based lithium composite oxide can have the structure LiCo0.99Al0.01O2 [0048] and the coating particles can have the structure LiNi0.33Co0.33Mn0.34O2 [0041].
	As to Claim 3: Morishima teaches the composition of claim 1 (supra). Morishima further teaches that the size of the lithium cobalt (i.e., the second particle) is greater than the diameter of the lithium nickel cobalt manganese oxide (i.e., the first particle) [0019].
	As to Claim 4: Morishima teaches the composition of claim 3 (supra). Morishima further teaches that the size of the lithium cobalt (i.e., the second particle) is greater than the diameter of the lithium nickel cobalt manganese oxide (i.e., the first particle) [0019]. As these are the only two particle sizes it would therefore result that the smaller particle is smaller than the average size and the larger particle is larger than the average size based on the D50.
	As to Claims 6 and 8: Morishima teaches the composition of claim 1 (supra). Morishima further teaches that the cobalt based lithium composite oxide can have the structure LiCo0.99Al0.01O2 [0048] and the coating particles can have the structure LiNi0.33Co0.33Mn0.34O2 [0041]. This results in a mass ratio (A/B)/(C/D) of about 3.064.
	As to Claim 7: Morishima teaches the composition of claim 1 (supra). Morishima further teaches that the cobalt based lithium composite oxide can have the structure LiCo0.99Al0.01O2 [0048] and the coating particles can have the structure LiNi0.33Co0.33Mn0.34O2 [0041]. This results in a molar ratio (A/B)/(C/D) of 3.
	As to Claim 10: Morishima teaches the composition of claim 9 (supra). Morishima further teaches that the composition should have a mass ratio of cobalt based lithium composite oxide to lithium nickel cobalt manganese oxide in a range of 70:30 to 80:20 [0070]. This would result in a second peak being larger than the first peak in a volume based particle size distribution curve.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hideki Morishima (US 2008/0193846, hereinafter referred to as “Morishima”).
As to Claim 11: Morishima teaches the composition of claim 1 (supra).
Morishima does not teach that the particle diameter of the active material meets the claimed formula.
However, Morishima further teaches that the composition should have a mass ratio of cobalt based lithium composite oxide to lithium nickel cobalt manganese oxide in a range of 70:30 to 80:20 [0070]. This would result in a second peak being larger than the first peak in a volume based particle size distribution curve. As these are the only two particle sizes it would therefore result that there would be two peaks on a volume based particle size distribution curve. At the time of filing it would have been obvious to a person having ordinary skill in the art to optimize the ratio of the different oxides within the ranges taught by Morishima which in order to optimize the thermal stability and discharge capacity [0070]. This would result in different diameters for the particles which would then meet the claimed formula.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767